NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4214-16T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EDWARD A. CEGLOWSKI II, a/k/a
EDWARD A. CEGLOWSKI, 2ND,
EDWARD CEGLOWSKI, EDDIE CEGLOWSKI,
EDWARD A. CEGLOWSKI, and
EDWARD CEGLOWSKI JR.,

     Defendant-Appellant.
__________________________________________

                    Submitted September 18, 2018 – Decided October 2, 2018

                    Before Judges Suter and Firko.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Warren County, Indictment No. 14-11-0406.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Stephen P. Hunter, Assistant Deputy Public
                    Defender, of counsel and on the brief).

                    Richard T. Burke, Warren County Prosecutor, attorney
                    for respondent (Kelly Anne Shelton, Assistant
                    Prosecutor, on the brief).
PER CURIAM

      Defendant appeals from an order denying his motion to suppress a

warrantless traffic stop that led to his conviction after a plea to driving while

suspended for a second or subsequent driving while intoxicated (DWI), N.J.S.A.

2C:40-26(b), and motor vehicle violations related to DWI. He argues that the

police lacked a reasonable, articulable suspicion because they relied upon a

citizen's tip that defendant appeared intoxicated, and acted belligerently, and

that this information was improvidently acted upon.           We disagree with

defendant's contention and affirm.

                                        I.

      Amanda Bentler ("Bentler") observed defendant, who appeared to be

drunk, acting inappropriately at Bottle King, a liquor store, by yelling, harassing

female customers and asking them if they were married, and running to and from

cash registers.   After exiting the store, Bentler got into her vehicle when

defendant knocked on her window and yelled at her "not to text and drive." After

observing him get into the driver's seat of a black Dodge pickup truck, she took

note of his license plate number and called her fiancé, Patrolman Michael

Madonna ("Madonna") of the Mansfield Police Department, expressing her

concerns. In turn, Madonna, who was on duty, relayed her information over the


                                                                           A-4214-16T3
                                        2
police radio and spoke to Officer James Murtha ("Murtha") of the Hackettstown

Police Department about a possible DWI. Murtha was able to stop defendant

after observing him driving over a curb and talking on a hand-held cell phone.

During a conversation, defendant told Murtha that his driving privileges were

suspended.1 Murtha detected the odor of an alcoholic beverage coming from

defendant's breath. Another officer arrived and performed a field sobriety and

Horizontal Gaze Nystagmus test, which resulted in defendant being charged

with DWI, N.J.S.A. 39:4-50, refusal to submit to a breath test, N.J.S.A. 39:4-

50.2, careless driving, N.J.S.A. 39:4-97, use of a cell phone, N.J.S.A. 39:4-97.3,

obstructed view, N.J.S.A. 39:3-74, and driving while suspended for a second or

subsequent offense, N.J.S.A. 2C:40-26(b).

      After the hearing, the judge denied defendant's motion to suppress and

made the following findings:

            Ms. Bentler had, as she conveyed to [O]fficer Madonna,
            and as she testified to in a credible manner in the
            opinion of this court, she had both the opportunity to
            make observations. She had the presence of mind to
            mentally record, and in the case of the plate number, to
            manually record those observations. And in point of
            fact, provided Madonna and in turn Murtha with a
            reasonable articulable basis to suspect that there may
            be a DWI afoot.

1
  In fact, a certified driver's abstract confirmed that defendant's license was
suspended and that he had prior DWI convictions.
                                                                          A-4214-16T3
                                        3
            Now, therefore, under the totality of the circumstances
            officer Madonna had a reasonable and articulable
            suspicion to believe that a person was in violation,
            operated a motor vehicle in violation of Title 39. He
            had a duty consistent with the police community
            caretaking function to pass on that information to
            dispatch. And based upon that information Murtha in
            turn had a reasonable and articulable suspicion that the
            individual he observed operating a motor vehicle
            matching the description right down to six of the seven
            [alphanumeric] digits in the license plate, may have
            been operating in violation of the motor vehicle code.

      After noting that "the reasonable suspicion standard is even lower than the

probable cause standard," the judge assessed the reliability of the source of the

information, the credibility of the testimony given by Bentler, Madonna, and

Murtha, and concluded that the stop was valid. Addressing the applicability of

State v. Amelio, 197 N.J. 207, 215 (2008), the judge found that Bentler

communicated a commonly understood condition, a drunken person, which

gives an officer a reasonable and articulable basis to stop and investigate. Ibid.

The information here, the judge concluded, was conveyed with "an unmistakable

sense that the caller has witnessed an ongoing offense that implicates a risk of

imminent death or serious injury to a particular person such as a vehicle's driver

or to the public at large." State v. Golotta, 178 N.J. 205, 221-22 (2003).




                                                                          A-4214-16T3
                                        4
      The judge denied the motion to suppress. Defendant entered an open plea

to DWI and related charges and was sentenced. This appeal followed.

                                        II.

      On appeal, defendant raises the following argument:

            THE MOTION TO SUPPRESS THE MOTOR
            VEHICLE STOP SHOULD HAVE BEEN GRANTED
            BECAUSE THE STATE FAILED TO PRESENT
            SUFFICIENT         FACTS ESTABLISHING A
            REASONABLE AND ARTICULABLE SUSPICION
            OF DRIVING UNDER THE INFLUENCE. U.S.
            Const. I, ¶¶ 1, 7.

      We defer to the trial court's factual findings on a motion to suppress,

unless they were "'clearly mistaken' or 'so wide of the mark' that the interests of

justice require appellate intervention." State v. Elders, 192 N.J. 224, 245 (2007)

(citing N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279 (2007)).

We exercise plenary review of a trial court's application of the law to the facts

on a motion to suppress. State v. Cryan, 320 N.J. Super. 325, 328 (App. Div.

1999).

      The standards governing motor vehicle stops are familiar and well-settled,

and we need not review them at length here. See generally Delaware v. Prouse,

440 U.S. 648 (1979); Golotta, 178 N.J. at 213; State v. Locurto, 157 N.J. 463

(1999). An officer must have at least a reasonable and articulable suspicion of


                                                                           A-4214-16T3
                                        5
a motor vehicle violation or criminal offense in order to effectuate an

investigatory stop. The issue on appeal is whether Murtha had a sufficient basis

to stop defendant on suspicion he was intoxicated. The answer turns on the

reliability of Bentler's report. "[A]n informant's 'veracity,' 'reliability' and 'basis

of knowledge' are 'relevant in determining the value of [the] report.'" State v.

Rodriguez, 172 N.J. 117, 127 (2002) (quoting Alabama v. White, 496 U.S. 325,

328 (1990)).       Reliability must be established by "some independent

corroborative effort." Ibid.

      Unlike the citizen informant in Golotta, who was anonymous, Bentler

disclosed her identity, and was found to be a credible witness. Her tip did not

seek some favor in return. Instead, she expressed concern for public safety by

reporting defendant's intoxication and erratic behavior. The details, including

the make and model of the vehicle, the license plate number, and its general

location and direction, were specified. See Golotta, 178 N.J. at 209-10. Once

Murtha confirmed the identity of defendant's vehicle, he observed him drive

over a curb while using his cell phone.

      Courts have upheld the constitutionality of a stop without an officer first

observing the report of erratic driving. See e.g., id. at 210. A higher degree of




                                                                               A-4214-16T3
                                          6
corroboration is involved in such an instance and has been satisfied here. We

have also considered the lack of intrusiveness, since there was no vehicle search.

      If the informant is a "concerned citizen or a known person[,]" less scrutiny

attaches to the informant's reliability because a citizen "acts with an intent to aid

the police in law enforcement because of [a] concern for society or for [personal]

safety." Amelio, 197 N.J. at 212-13 (quoting Wildoner v. Borough of Ramsey,

162 N.J. 375, 390 (2000)). The judge found that Bentler satisfied these criteria.

      An assessment of reasonable and articulable suspicion "must be based

upon the law enforcement officer's assessment of the totality of circumstances

with which he is faced." State v. Davis, 104 N.J. 490, 504 (1986); see also State

v. Stovall, 170 N.J. 346, 356 (2002). The State "is not required to prove that the

suspected motor vehicle violation occurred." Locurto, 157 N.J. at 470.

      We are satisfied that Murtha had a reasonable and articulable suspicion to

conduct the stop in light of:      the reliability of Bentler providing detailed

information to Madonna; the corroboration of her identification of the vehicle,

and the vehicle's location; as well as the danger to public safety posed by

defendant's intoxication and erratic behavior before getting behind the wheel.

      The judge aptly found that Madonna fulfilled his community caretaking

function. "That function has its source in the ubiquity of the automobile and the


                                                                             A-4214-16T3
                                         7
dynamic differential situations police officers are confronted with to promote

driver safety." State v. Washington, 296 N.J. Super. 569, 572 (App. Div. 1997)

(citation omitted).

      We have considered defendant's other arguments and find that they are

without sufficient merit to warrant comment. R. 2:11-3(e)(2).

      Affirmed.




                                                                       A-4214-16T3
                                      8